Citation Nr: 1823938	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  17-48 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD), including as due to asbestos exposure, for accrued benefit or substitution purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to October 1966.  He died in May 2016 while the above claim was pending.  His surviving spouse, the Appellant, was properly substituted as the claimant for his pending claim. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A respiratory disorder including chronic obstructive pulmonary disease (COPD) is not attributable to service.


CONCLUSION OF LAW

A respiratory disorder including COPD was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Preliminary Matters Regarding Accrued Benefits and Substitution

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the Appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the Veteran could not have received.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering the Appellant's claim for accrued benefits, generally, only evidence contained in the record at the time of the Veteran's death is evaluated.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the United States Court of Appeals for Veterans Claims (Court) held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the record until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death. 

The Veteran died in May 2016.  At the time of his death, the claim listed on the front page of this decision was pending.  The Appellant, who is the Veteran's surviving spouse, filed a claim for accrued benefits within one year of the Veteran's death.  As the Appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died. 

The Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121 (a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121 (a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.

Thus, it is to the Appellants' benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C. § 5121A; therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  Although there does not appear to be a formal finding on substitution associated with the record, there is a VA Form 21-0961 dated in March 2017 in which it was noted that the Veteran had a claim pending at death and to please follow the substitution standard operating procedure.  See also March 2017, AOJ Substitution Review. 


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an Appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the M21-1 Adjudication Procedure Manual ("VBA Manual") provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  See VBA Manual M21-1, III.i.3.A.2.a. 

Medical-nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  Dyment v. West, 13 Vet. App. 141, 145 (1999); see also VAOGCPPREC 04-00. 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See VBA Manual M21-1, IV.ii.2.C.9.h.

The latency period for asbestos -related diseases varies from 10 to 45 or more years between first exposure and development of disease. The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor. M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2f.  The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  With regard to occupational exposure, exposure to asbestos has been shown in insulation, mining, milling, demolition of old buildings, carpentry and construction, and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2a-g. Nonetheless, neither the M21-1 provisions nor the DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) create a presumption of exposure to asbestos.  Rather, they are guidelines that serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.

In this case, inservice asbestos exposure has been conceded.

Reasonable doubt concerning any matter material to the determination is resolved in the claimant's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

With regard to the first element, current disability, the Veteran had a diagnosis of COPD, with the earliest date of diagnosis noted as May 1990.

Turning to the second element, in-service incurrence or aggravation of a disease or injury, service treatment records (STRs) include a November 1962 entrance examination, a January 1963 submarine examination, and a September 1966 separation examination, all of which found that the Veteran had normal lungs and chest.  Although the Veteran was treated for a couple of colds during service, there were no lasting residuals shown in the record.  The STRs do not show any treatment or diagnoses related to COPD or other respiratory disorders.  However, as noted there is evidence of exposure to asbestos, and thus, the second element, whether there was an in-service event, has been satisfied.   

With regard to the third element, the nexus requirement, the records contains post-service records and the AOJ obtained a VA medical opinion dated in May 2017.  The post-service medical records show that in 1990, the Veteran had a diagnosis of emphysema.  In 2003, it was noted that the Veteran had a 20 year history of emphysema (dated back to 1983, decades after the Veteran was separated from service), a 30 year history of cigarette smoking, and that his current COPD was consistent with the emphysema diagnosis.  Medical records dated prior to death showed that the Veteran had end-stage COPD.  At that time, it was also noted that the Veteran had a colon mass.  

When the Veteran died in May 2016, his Certificate of Death listed only COPD as the cause of death; however, an August 2017 medical opinion linked colon cancer to service and in turn to the Veteran's death.  The examiner opined that the Veteran's colon cancer was at least as likely as not substantially and/or materially caused by, related to, or a result of in-service asbestos exposure.  The examiner also reasoned that the Veteran's colon cancer at least as likely as not contributed substantially or materially to cause his death; combined to cause death; aided or lent assistance to the production of death; resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death; or was of such severity as to have a material influence in accelerating death.  The examiner indicated that private treatment and VA records showed that the Veteran would most likely been diagnosed with colon adenocarcinoma at the time of his death.  He had high grade colonic dysplasia as early as 2014, which most likely would have advanced to colon cancer in the interim between 2014 and his date of death.  The examiner explained that VA had conceded that gastrointestinal cancers are causally related to asbestos exposure and asbestos exposure had been conceded.  Service connection for the cause of the Veteran's death was then established.  

The same physician, the Interim Director for Compensation and Pension Services, in the May 2017 VA lung opinion had noted also in that opinion that asbestos exposure was conceded as the Veteran served, in part, as a machinist's mate.  He indicated that December 2015 chest x-ray did not show signs of asbestos exposure.  Also, the Veteran's medical history did not document asbestos related diagnoses (related to the lungs).  The evidence did not support that the Veteran's listed cause of death from COPD was related to or a result of in-service asbestos exposure.  

In sum, the STRs do not reveal that a lung disorder was present when the Veteran separated from service.  A couple of decades after service, the Veteran was diagnosed with emphysema and later, also COPD.  It was noted in the post-service records that the Veteran had a very long history of cigarette smoking.  There was no suggestion that a lung disorder, diagnosed as COPD prior to death, was etiologically related to service.  Moreover, although the Appellant believes that the Veteran's inservice asbestos exposure led to COPD, her opinion, and that of the Veteran before he died, are outweighed by the expert opinion of the Interim Director for Compensation and Pension Services.  Lay persons do not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the lay opinions are outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Interim Director for Compensation and Pension Services was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This physician essentially indicated that while the Veteran had in-service asbestos exposure, he did not have COPD related thereto.  COPD is not recognized by VA as an asbestos-related lung disorder.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for COPD is not warranted. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a respiratory disorder to include COPD, including as due to asbestos exposure, for accrued benefit or substitution purposes is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


